Order, Supreme Court, New York County (Budd G. Goodman, J.), entered on or about October 7, 2005, which adjudicated defendant a level one sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant, who was convicted of attempted kidnapping in the second degree, was adjudicated a sex offender pursuant to Correction Law § 168-a (2) (a) (i), which includes within the category of “sex offenses” certain abduction-related crimes committed against children by persons other than their parents. Defendant now argues that this provision is facially unconstitutional because it requires persons convicted of certain nonsexual crimes to register as sex offenders. However, this challenge is unpreserved, in that counsel expressly disavowed any challenge to the statute on its face, asserting only a constitutional challenge to the statute as it was applied to defendant (see People v Stuart, 100 NY2d 412, 425-426 n 11 [2003]). In any event, defendant’s arguments are without merit. We agree with the Second Department that the statute is constitutional (People v *275Taylor, 42 AD3d 13 [2007]; see also People v Cintron, 13 Misc 3d 833 [Sup Ct, Bronx County 2006]). Furthermore, the statute is constitutional as applied to defendant (see People v Cassano, 34 AD3d 239 [2006], lv denied 8 NY3d 804 [2007]). Concur—Tom, J.P., Saxe, Sullivan, Gonzalez and Sweeny, JJ.